Citation Nr: 0713681	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-19 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial, compensable rating for Reiter's 
Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO granted service connection and assigned an initial, 0 
percent (noncompensable) rating for Reiter's Syndrome, 
effective September 1, 2003 (the day following the 
appellant's discharge from service).  The appellant filed a 
notice of disagreement (NOD) in August 2004 and the RO issued 
a statement of the case (SOC) in October 2004.  The veteran's 
representative filed a substantive appeal (via a VA Form 9 
Appeal to the Board of Veterans' Appeals) in April 2005.

In February 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

As the appeal involves a request for an initial, compensable 
rating following the grant of service connection for Reiter's 
Syndrome, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for initial, compensable rating for 
Reiter's Syndrome is warranted. 

Initially, the Board notes that the veteran last had VA 
general medical and skin examinations in September 2003.  
During his February 2006 hearing, he testified that his 
residuals of Reiter's Syndrome had gotten progressively worse 
since that time.  Given the claims of worsened disability, a 
contemporaneous examination is warranted.  See 38 U.S.C.A. 
§ 5103A.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board note that, in the May 2004 rating 
decision on appeal, the RO assigned the initial 
noncompensable rating under Diagnostic Codes 5099-5002 
(indicating an unlisted disability rated, by analogy, to 
rheumatoid arthritis).  See 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5002, rheumatoid arthritis is rated as an 
active process or on the basis of chronic residuals such as 
limitation of motion or ankylosis.  In assigning the initial 
rating, the RO focused primarily on the right knee joint.

On September 2003 VA general medical examination, the 
examiner diagnosed Reiter's Syndrome.  Objective 
musculoskeletal system findings were recorded for the 
cervical spine, feet, and right knee.  Each of these areas 
was noted to have no pain, weakness, fatigability, decreased 
endurance, or incoordination.  However, VA X-ray reports 
dated in February 2004 reflect additional findings concerning 
the veteran's hips and hands.  A February 2004 report of X-
ray of the lumber spine notes an impression of possible 
minimal sclerosis at the sacroiliac joints, bilaterally, with 
a recommendation for additional views of pelvis for better 
evaluation of sacroiliac joints if clinically indicated in 
this patient with a history of reactive arthritis.  A 
February 2004 report of X-ray of the hand lists an impression 
of soft tissue swelling, tiny erosions of varying ages, 
overall increased bone density and periosteal reaction, all 
consistent with the given clinical history of inflammatory 
arthritis of the middle and proximal phalanges.  
Additionally, during his February 2006 hearing, the veteran 
also asserted that his Reiter's syndrome had progressed to 
other areas of his body including his hands, wrists, elbows, 
shoulders, and lower spine.  

The medical evidence currently of record does not establish, 
or provide range of motion findings for, all joints affected 
by Reiter's Syndrome.  Comprehensive range of motion 
findings, along with findings as to any additional range of 
motion loss due to pain and any of the other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 
Vet. App. 202, 205-207 (1995), are needed to properly 
evaluate the disability under consideration.  

Further, the Board notes that, in September 2003, the veteran 
underwent VA skin examination in connection with his claims 
for service connection.  The examiner  diagnosed Reiter's 
Syndrome as well as noted a history of skin exacerbations 
associated with that condition, although he indicated that no 
muscosal or skin lesions were then observed on examination.  
Given the noted history, the Board finds that medical 
findings as to the existence and extent of any current skin 
manifestations of Reiter's Syndrome also are warranted.  

Hence, to obtain all medical findings needed to resolve the 
claim on appeal, the RO should arrange for the veteran to 
undergo VA examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim (as the claim 
will be decided on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as appropriate.  The RO 
should request specific signed, completed authorization-as 
needed-to enable it to obtain Rheumatology clinic medical 
records from Walter Reed Army Medical Center from January 
2005 to the present.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   In 
adjudicating the claim for an initial, compensable rating for 
Reiter's Syndrome, the RO continue to consider whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is warranted.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claim 
for an initial, compensable rating for 
Reiter's Syndrome.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should specifically request 
signed, completed authorization from the 
veteran-as needed-to enable it to 
obtain from the Water Reed Army Medical 
Center Rheumatology clinic treatment 
records from January 2005 to the present.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-specifically as regards 
disability rating and effective dates-as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests, 
studies (to include X-rays) and/or 
consultations should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify, and provide 
range of motion findings (expressed in 
degrees), for all joints affected by 
Reiter's syndrome.  With respect to each 
joint, the examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate whether 
there are any current skin manifestations 
of the veteran's Reiter's syndrome, and 
describe in detail all such 
manifestations.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial, compensable rating for Reiter's 
Syndrome on appeal, in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include express consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

